Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 17




                       IN TH E UN ITED STA TES DISTRICT C O U R T                FILED BY     C           D.C.
                      FO R TH E SO UTH ERN DISTRIC T O F FLO RIDA
                                    M IA M I D IV ISIO N
                                                                                      JA$ 28 2229
                                                                                       ANGELA E.NOBLE
                                                                                      cLERKU.S.D1ST.GT.
                                                                                      s.D,OFFLA.-MIAMI
   JEFFREY PETER D ATTO ,PIA.D .,
                    Plaintiff,


                                                        JU RY TR IA L DE M AN D ED

   TH E FLORID A IN TERN A TION A L
   U N IVERSITY BO ARD O F TRU STEES,
   JO HN D OES 1-5,
                      D efendants.


                                          C O M PLA IN T


         1,Jeffrey P.D atto, Ph.D ., Plaintiff in the above styled cause, sue the D efendant The

   FloridalnternationalUniversityBoardofTrustees(1ûFlU-BOT'')andJohn Does1-5.
         This action is filed tm der 2 federal law s: Title 11 and Title V of the A m ericans w ith

   DisabilitiesAct,42 U.S.C.1201 etseq.,(ûçADA''),the Rehabilitation Actof 1973 j 504,29
   U.S.C.A.j 794 CtRehab Act''),and the Rehab Actanti-retaliation regulation,34 C.F.R.j
   100.7(e). In supportofthis complaintand demand forjury trial,Plaintiff avers,tmderthe
   penaltyofperjury,asfollows:

                                              Parties

         Plaintiff,Jeffrey P.Datto,PIA.D.(ûtplaintiff'ortçDat1o''),isa competentadultover 18
         who residesin Hialeah,Florida.

         D efendant,FIU -BOT,has a college ofm edicine located at 11200 SW 8th Street,A H CZ,

         M inmi,FL 33199,and isapublicinstnlm entality oftheStateofFloridawith thepowerto

         sueandbesued.Fla.Stat.s.1001.72(1).
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 17




         Defendants,    Jolm     Does              are    tm identified   individuals     m aking

         retaliatory/discrim inatory decisions on behalf of the Florida Intem ational University

         HerbertW ertheim CollegeofM edicine(1iFlU'').

                                     Jurisdiction and Venue

         Plaintiffbrings thiscom plainttm der2 federallaws:the AD A and the Rehab A ct.

   5.    ThisCourthasjurisdictionduetofederalclaimsundertheADA andRehabAct.

                                    Statem entofthe C laim s

                                              Facts

   6.    Plaintiff w as a form er M D PhD student on full scholarship at Thom as Jefferson

         University (ûûTJU''),a sister Association of American M edical Colleges (IEAAM C'')
         m edicalschoolofFIU ,who w as dism issed 3 days priorto graduation.

         At that tim e, he w as on a significant am otmt of m edication to treat bipolar disorder,

         which contributed to a severe lenrning and thinking disability that resulted in his

         dismissal.

   8.    Plaintiff had a continual span of taking psychiatric m edications from 5/21/2003 through

         sllm m er2006,so forover3 years.

         He w as prescribed during this tim e period:Serzone,Pu il,Abilify,Klonopin,N eurontin,

         Geodon,A m bien,Effexor,Xenadrine,D epakote,Rnm eron,W ellbutrin,Zyprexa,Zoloft,

         Lithium ,Inderal,and Topom ax.

   10.   The com bination ofm edications he w as taking together for the longest nm ount of tim e

         overthose 3+ years wasLithillm ,Zyprexa,and Zoloft.

   11.   Thatcom bination ofm edications m ade him sleep 12+ hours a day,gain a 1ot of w eight,

         havea significanttremor,and,in conjunction with an underlying mentalillness,caused
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 17




          signitk ant impairments in his learning,thinking,and processing speed of information

          com pared to the generalpopulation.

    12.   Although there was an agreementin place to reinstate the PlaintiffatTJU once he was

          m edically clearedto return,TJU wentback on thatagreem ent.

          Plaintiffengaged in lengthy litigation pro se againstTJU,claiming violation oftheADA

          and Rehab Acts.

   14.    That litigation ended in a substantial settlem ent,for w hich the am otm t and conditions

          w ere proposed by the M agistrate Judge Elizabeth T.H ey and w ere accepted by both

          parties.

   15.    Judge Hey stated to Plaintiff severaltim esthatthe settlem ent she proposed w as fair and

          hecould use them oney and reestablish him selfelsewhere.

   16.    She also told Plaintiff that he w as not allow ed to discuss that settlem ent with anyone

          before having to m ake hisdecision to sign itornot.

   17.    A fter settling that law suit, Plaintiff went through considerable steps to again be a

          qualified applicanttom edicalschool.

   18.    H e received a score of 32 upon retaking A AM C 'S M edical College A dm ission Test

          (:tM CAT''),sincearecentscorewithinthepast3yearswasneeded.
   19.    This M CAT score of 32 exceeded the qualifcations of those w ho m atriculated at FIU

          whose average score Plaintiffbelieves w as a 31.

   20.    Plaintiffs undergraduate G PA from Johns H opkins University was a 3.82, w hich

          exceeded the qualitk ationsatFIU forthe sm dentsthey m atriculate.
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 17




         Plaintiffhassigniticantresearch experience,clinicalexperience,com mtmity service,and

         volunteer w ork of w hich the quality and quantity m eets/exceeds the expectations for

         those whom FlU m atriculates.

   22.   Plaintiffhasgotten 10 lettersofrecomm endation from prestigiousfaculty,staff,students

         and membersofthecom mtmity,which meetsthequalitk ationsforthe studentsthatFIU

         matriculates.

   23.   The Plaintiffm eets/exceeds allthe qualitk ationsneeded for adm ission to FIU .

   24.   ln the m atter w ith TJU ,T.
                                    lll claim ed through their law yers and experts that because of

         the seriousness of the disability bipolar disorder, and Plaintiff s lack of insight into

         having this disability,Plaintiff w ould not be able to be successful as a m edical student

         and futtzre clinician.

   25.   FIU is iv uenced by the actions of TJU and also likely perceive-Plaintiff to have the

         disability bipolar disorder or som e other serious m entalillness disability that prevented

         hiscom pletion ofm edicalschoolatTJU .

   26.   In sllmm er of 2015,Plaintiff applied to FlU through the American M edical College

         Application Service(CIAM CAS'').
   27.   A lthough he did notw antto disclose this inform ation,Plaintiff was required to explain

         the institutionalaction taken againsthim atTJU .

   28.   Thus,he had to disclose the diagnosisofbipolar disorderin hispersonalstatem entin this

         initialapplication.

   29.   A fter receiving Plaintiff s A M CA S application, FlU then sent Plaintiff their personal

         secondary application,whichrequired paym entofan additionalfee.




                                                 4
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 17




         Plaintifffilled outFIU'ssecondaz'
                                         y application,paid the second required feeto FIU,and

         subm itted to FIU theirrespectiveapplication.

   31.   Following successfulcompletion ofthis required application process,FlU performed a

         holisticreview and denied Plaintiffsapplication.

         Plaintiffbelieves the holistic review also involved a google search ofPlaintiff snnme,

         and on the firstpage ofthe search they found outaboutPlaintiff s litigation againstTJU

         underthe A DA and Rehab Act.

   33.   Plaintiffthen applied to the G raduate Certificate in M olecular and-Biom edicalSciences

         program           at          H erbert           W ertheim          College           of

         M edicine(hdps://medicine.fu.ediacademics/degrees-r d-progrnms/cedifcate-in-
         moleculr-r d-biomedical-sciences/index.html), which would have allowed him the
         opporttm ity to show academ ically he could handle the colzrse w ork and address any

         perceived professionalism concerns that FIU m ay have had w ith him from their holistic

         I'
          eVICW .

   34.   However, that application was denied too,with the explanation that with Plaintiffs

         professionalexperience he wastoo advanced forthe progrnm .

         H owever,had Plaintiffdone w ellin the graduate certificate program he w ould have been

         guaranteed an interview , and if he had been on the w ait-list, he would have been

         automatically          accepted.          (hûps://medicine.fu.edi academics/degrees-and-
         progrnm s/cedifcate-in-m oleculr -r d-biom edical-sciences/going-gom -graduate-

         cediscate-program -to-m i index.htm l).
   36.   A lthough FlU w as not w illing to provide Plaintiff any feedback, another state m edical

         school,UniversityofCentralFlorida(û1UCF''),providedfeedback.
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 6 of 17




   37.   UCF specifically said to Plaintiff,ççYou do notneed to prove anything to us. You were

         oneof-425to receivean interview ofjustover5,100. Asyou continueto display yotzr
         medical m otivation and humanism via volunteering you should one day receive the

         reward you deserve.''

         Plaintiff followed through with this feedback, performed additional m eaningful

         volunteering,shadowing,and com m tm ity service,and reapplied to the m edicalschoolshe

         w as m ost interested in attending and believed he had the best chance of m atriculation,

         w hich included FIU .

         However,PlaintiffwasrejectedagainbyF1U withnospecitk reasonswhy.
   40.   Plaintiffisa hom e ownerw ith tw o daughters,a z-year-old and an 1l-m onth-old,and has

         been am emberofthisSouth Floridacomm tmity in good standing forthepast9 years.

   41.   Plaintiffisw illing to do whateverisw anted from him to have an opportunity to com plete

         hism edicaleducation atFIU .

   42.   R ecently,Plaintiffhastried to com m unicate w ith A ssociate G eneralCotm selof FIU ,M s.

         lrisA.Elijah,to find outthereason forhisdenialsand ifthereisanything hecan doto
         overcom e the issuesthey had w ith his applications.

   43. M s.Elijnh wasjustwilling to say to Plaintiffthathisapplicationswere denied ççafter
         carefulholistic review ''and hasbeen unw illing to provide a m ore specitk reason.

                  CO UN T I- A D A-TITLE 11- DISPA R ATE TR EA TM EN T

                             D atto vs.FIU-BO T and John D oes 1-5

   44.   Plaintiffbringsforth this claim pursuantto Title 11ofthe A D A .

         Title 11 ofthe ADA,42 U.S.C.jj 12131-12165,legislates againstvarious fonns of
         discrimination by apublic entity. A ttpublic entity,''in turn,isdeûned,in relevantpart,


                                                 6
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 7 of 17




         asGtany department,agency,specialpurposedistrict,orotherinstnzm entality ofa Stateor

         Statesorlocalgovernment.''42U.S.C.A j 12131(1)(B).
   46.   FIU-BOT isa public instrum entality ofthe State ofFlorida with thepowerto sue and be

         sued.Fla.Stat.s.1001.7241).
   47.   UnderTitle 11ofthe ADA,ççno qualified individualwith a disability shall,by reason of

         such disability,be excluded from participation in orbe denied the benefitsofthe services,

         progrnms,oractivitiesofapublicentity,orbesubjected to discrimination by any such
         entity.''42U.S.C.A j12132.
   48.   Plaintiff is a qualified individualw hose denialto F1U was due to discrim ination on the

         basisofa disability.

   49.   H is dism issalfrom T.
                              TU w asheld againsthim ,w hich wasdue to a disability.

   50.   The com bination of m edications he w as on atthattim e m ade him sleep 12+ hoursa day,

         have a significanttremor,gain a lotofweight,and,in conjunction with an tmderlying
         m ental illness, caused signitk ant im pairm ents in his learning,thinking,and processing

         speed ofinform ation com pared to the generalpopulation.

   51.   Plaintiffhasseveralm edicalreports substantiating this fact.

         Plaintiffreceived a substantialsettlem entfrom TJU because ofthisviolation ofthe AD A .

         F1U should notbeallowed to perform the snme discrim inatory act,holding againsthim a

         dismissaldueto a disability,withoutpenalty.

   54.   Plaintiffisable to perform the essentialfunctionsofa m edicalstudent.

   55.   Prior to being prescribed excessive m edications to treat an episode of bipolar disorder,

         Plaintiffw as perlbrming w ellas a m edicalstudent.




                                                 7
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 8 of 17




   56.   Prior to being prescribed excessive medications to treatan episode ofbipolar disorder,

         Plaintiffneverfailed any tests.

   57.   Plaintiffpassed a11his m edicallicensing exnm s,U SM LE Step 1,U SM LE step 2 Clinical

         Skills(CS),andUSM LE step2ClinicalKnowledge(CK)onhistirstattempt.
   58.   tç-l-he Urlited States Medical Licensing Exnmination * (USMIZE*) is a three-step
         exnm ination for m edicallicensure in the U .S.The U SM LE assesses a physician's ability

         to apply knowledge,concepts,and principles,and to demonstrate fundam entalpatient-

         centered skills,that are im portant in health and disease and that constitute the basis of

         safeandeffectivepatientcare.''(https://www.usmle-org/).
   59.   Plaintiff also received several honors and excellent grades in his clinical years as a

         medical student, which document his ability to perform the essential functions of a

         medical student,as wellas receiving severalletters of recommendation from medical

         preceptors in supportofhis residency applications.

   60.   By passing U SM LE Step 1,Step 2 CS,and Step 2 CK ,Plaintiff has dem onstrated he can

         perform theessentialfunctionsofa medicalstudent.

   61.   Additionally,he passed U SM LE Step 1 while m edication free,with a score higherthan

         the T.
              TU and nationalaverages.

   62.   Plaintiff furtherm ore m atched in a transitional year internship and a separate anesthesia

         residency progrnm ,w hich though he never gotto startalso dem onstrate thathe is able to

         perform the essentialftm ctions ofa m edicalstudent.

   63. M oreover,by being accepted forthesejobsto be an incoming physician at2 separate
         hospitals,after an interview and thorough review ofhis record,these hospitals clearly




                                                  8
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 9 of 17




         believed Plaintiffcould perform notonly theessentialftmctionsofa medicalstudent,but

         also the essentialfunctionsofa physician working forthem .

   64.   Plaintiffwasalso 1 of4 students in the cotmtry to be awarded a prestigious NIH F30

         grantthatnotonly paid tow ards his tuition and research expenses,butalso provided him

         astipend salary whileboth agraduateand m edicalstudent.

   65.   Plaintiff has the disability bipolar disorder or a variantthereof that m eets a1lthe criteria

         forbeing Bipolarexceptthathis mnnic /hypom anic episodesm aybe a resultoflithium

         w ithdraw alsyndrom e /the perm anenteffectofchronic prolonged intennittenthypoxia.

   66.   W hen Plaintiff is in the depressive phase of his illness,he is substantially lim ited in his

         ability to lenrn,think,and concentrate.

   67.   A lso,w hen Plaintiffis severely depressed,he sleeps excessively and itis diftk ultforhim

         to getoutofbed.

   68.   A lso,w hen Plaintiff is severely depressed,he is substantially lim ited in his interactions

         w ith others because he doesnotw antto be arotmd othersw hen in this state,and because

         since this state affects his thinking and concentration it is difficultfor him to hold a

         conversation.

   69.   W hen Plaintiffis in the hypom anic/m anic phase ofhisdisability,he sleeps only 2 hours a

         night,and when hewakesup heisnottired and fullofenergy.

   70.   ln this state,he is tmable to concentrate on what people are saying to him and his

         thoughtsareracingandjllmpingfrom 1ideatothenext.
   71.   ln thisstate,he iseasily distracted,which substantially limitshisinteractionswith others.

         Before realizing he had thisillness,he would getvery irritable and fnzstrated w ith people

         whoweredoing thingswhich wereim proper.


                                                   9
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 10 of 17




          N ow ,w ith the realization of things that trigger the episodes and through reflection of

          w hathe haslearned through a signitk antam ountofpasttreatm entand life experience,he

          hasbeen ableto betterm anagehisdisability.

    74.   Additionally,he has relied on Christianity and saysthe Lord'sPrayer daily,which has

          helped him controlhis disability.

          He also takesvitnm ins,supplem ents,and fish oil,which likely help as well.

    76.   Additionally, he takes baths at night, exercises, uses the sauna, and does other stress

          relieving activities to help ensure his sleep ism aintained atan appropriate nm otm t,w hich

          helpspreventslipping into a m anic/depressive episode.

          How ever,he stillhas recurring episodes,especially w hen he is placed in a very stressful

          position thathe is notadequately prepared for.

    78. Plaintiffwillagreetoany treatment(which includespharmaceuticaltreatmentifdeemed
          necessary) and monitoring,if he is given an opportunity to complete his medical
          education atFIU .

    79.   Itislikely F1U 'sperception thathe willcontinueto have problems due to the disability

          bipolar disorder,as this w as the perception of their sister A AM C m edical school TJU ,

          and thushe isnota qualified applicant.

    80.   Additionally,they do not wantto take someone into their class knowing that he has

          bipolardisorderand thattheywould need to accomm odate him throughouthisstay there.

    81.   Furtherm ore,there are 2 specific com parators,N icole M iller and Justin Burnett,both of

          whom performed research inthelab ofDr.Damien PearseattheMiamiProjed to Cure
          ParalysisasPlaintiffdid and who were similarto Plaintiffin allotherregardsexceptthat




                                                   10
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 11 of 17




          they did notsuffer from a disability;both w ere accepted into FlU 's m edicalschooland

          Plaintiffw asnotaccepted.

    82.   Due to the aforementioned facts,FIU-BOT is a covered entity under the Actand has

          violated PlaintiY s dghtsby discrim inating againsthim based upon a disability in their

          denialofhism edicalschoolapplications.

    83.   This violation of Title 11 of the A DA has resulted in a significant delay in Plaintiff s

          career as a physician scientist,loss of wages,loss of reputation,em otionaldistress,and

          financiallossesdueto application associated costs.

                      C O UN T 11- R ehab A ct- D ISPA M TE TR EATM EN T

                                        D atto vs.FIU -BO T

    84.   Plaintiffbringsforth this claim pttrsuantto the Rehab Act.

    85. UndertheRehab Act,ûtlnlootherwisequalified individualwith adisabilityintheUnited
          States,as defined in section 705420)ofthistitle,shall,solely by reason ofherorhis
          disability,beexcluded from theparticipation in,bedeniedthebenefitsof,orbesubjected
          to discrimination underany progrnm oractivity receiving Federalfinancialassistance...''

          29U.S.C.j794(a).
    86.   FIU -BOT is a tçprogrnm or activity''underthe Rehab A ctbecause itis a corporation that

          federalassistnnceisextendedtoasawhole.29U.S.C.j794(b)(3)(A)(i).
    87.   FIU -BOT is also a tçprogrnm or activity''underthe Rehab Actbecause they adm inistrate

          aUniversity.29U.S.C.j794(b)(2)(A).
    88.   FIU-BOT,ms a whole,receivesFederalfinancialassistance from federalgrantsthrough

          the N ational lnstitutes of Hea1th, D epartm ent of D efense, and other federal funding

          SOUCCCS.



                                                 11
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 12 of 17




    89.   The rem ainder of the allegations in supportof this claim is the snme as the disparate

          treatmentADA claim (!!48-82)andPlaintiffincorporatesthem hereinbythisreference.
    90.   This violation ofthe Rehab A cthasresulted in a signitk antdelay in Plaintiff scareer asa

          physician scientist, loss of w ages, loss of reputation, em otional distress, and financial

          lossesdue to application associated costs.

              CO U N T IIl- A M ER ICA NS W ITH DISAB ILITIES A CT-TITLE 11
                       FAILU RE TO A C CO M M O D A TE A D ISA BILITY

                                         Datto vs.FIU-BO T

    91.   FIU -BO T is a public instrum entality ofthe State ofFlorida w ith the pow erto sue and be

          sued.Fla.Stat.s.1001.7241).
    92.   A s for failing to accom m odate this disability,the Plaintiff is a qualified applicant w ho

          has a m entalillnessdisability that,w hen notunder control,substantially lim its his ability

          to think,lenrn,sleep,and interactw ith otherpeople.

    93.   H e also hasbeen diagnosed w ith bipolardisorder and w ith a severe lenrning and thinking

          disability while on themedicationsto treatbipolardisorder.

    94.   H e also has an educationalrecord ofhaving the disability bipolardisorder.

    95.   Plaintiffhas asked FIU fortwo accom m odations.

    96.   First,he requested the ability to be interview ed to be able to presentto them his m edical

          reports establishing thata disability affected hisperform ance atthe end ofm edicalschool

          and address any other concerns they have of him and w hy he currently still wants to

          attend theirm edicalschool.

    97.   Second,after his initialapplication was denied,he requested the accomm odation to be

          able to be accepted into their Graduate Certificate in M olecular and Biom edicalSciences

          progrnm            at          Herbert            W ertheim            College           of

                                                   12
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 13 of 17




           M edicine(hdps'
                         .//medicine.fu.ediacademics/degrees-u d-progrnms/cehiûcate-in-
           moleculr-r d-biomedical-sciences/index.html).
    98.    This opporttmity would have provided Plaintiffthe opportunity to prove that he could

           academ ically handle the course w ork and also address any perceived professionalism

           concernsthatFlU m ay have w ith him .

    99.    A s described in their website ççprogram faculty also help students im prove nonacadem ic

           factors and attributes essential for successful application to m edical school.

           Professionalism isan essentialcomponentofal1cotlrses.''

    100. Successful com pletion of the certiticate w ould have provided Plaintiff an autom atic

           interview at their m edical school, and he w ould also have received a letter of

           recom m endation from a1lthe G raduate Certitk ate cottrse directors who are allfaculty at

           their      medical        school.       (hûps://medicine.fu.ediacademics/degrees-r d-
           progrnm s/cediGcate-in-m oleculr -u d-bion4edical-sciences/going-from -graduate-

           cehifcate-progrnm-to-miindex.html).
    101. Plaintiffw as denied this request and w astold thatthe reasoning wasbecause he w as too

           advanced professionally forthisprogrnm .

    102. H ow ever,if their true belief is that Plaintiff is too qualified for a graduate certifk ate

           program thatw ould have 1ed to allinterview attheirm edicalschool,then Plaintiffshould

           have atleastgotten an interview attheirm edicalschool.

    103. FIU-BOT has notgranted either ofthese reasonable accomm odationsand hasnotbeen

           w illing to engage in any interactive process w ith Plaintiff to discuss what would be

           reasonable accom m odationsthatw ould allow him an opportunity to enrollatFIU .




                                                   13
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 14 of 17




    104. This violation ofTitle 11 ofthe ADA has resulted in a signitk antdelay in Plaintiffs

           career as a physician scientist,loss of w ages,loss of reputation,em otionaldistress,and

           financiallossesdueto application associated costs.

          CO U N T IV - R ehab A ct-FA ILU RE T O A CC O M M O DA TE A D ISA BILITY

                                          D atto vs.FIU -B O T

    105. Plaintiffbringsforth this claim plzrsuantto the Rehab A ct.

    106. FIU -BO T is a ltprogrnm or activity''tm derthe Rehab A ctbecause itis a corporation that

           assistanceisextendedtoasawhole.29U.S.C.j794(b)(3)(A)(i).
    107. FIU -BO T is also a ûtprogrnm or activity'' tm der the Rehab Act because FIU-BO T

           administratesaUniversity.29U.S.C.j794(b)(2)(A).
    108. FIU -BO T,as a whole,receives Federalfinancialassistance from federal grants through

           the N ational lnstitutes of H ea1th, D epartm ent of D efense, and other federal funding

           SOUTCCS.

    109. The rem ainder ofthe allegations in supportof this claim is the snm e as the A DA failtlre

           to accommodate claim (5,
                                  11
                                   *92-103) and Plaintiff incorporates them herein by this
           reference.

    110. This violation of Rehab A cthas resulted in a significant delay in Plaintiff s career as a

           physician scientist, loss of w ages, loss of reputation,em otional distress, and linancial

           losses due to application associated costs.

               C O U N T V - A M ERIC AN S W ITH D ISA BILITIES A C T - TITLE V

                                Datto vs.FIU-BO T and John D oes 1-5

           Plaintiffbringsforth this claim pursuantto Title V ofthe A DA .




                                                   14
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 15 of 17




           Title V ofthe ADA statesthattûlnlo person shalldiscriminate againstany individual
           because such individualhas opposed any actorpractice m ade unlaw fulby this chapteror

           because such individualm ade a charge,testified,assisted,orpm icipated in any m nnner

           inan investigation,proceeding,orhearingunderthischapter.''42U.S.C. j12203(a).
    113. Plaintiffopposed discrimination madeunlawfully againsthim by thischapterby filing a

           claim in federalcourtundertheADA and Rehab ActagainstTJU'SSchoolofM edicine.

    114. T.m is a sisterA AM C m edicalschoolofFIU .

    115. FIU -BO T isforeverrefusing Plaintiffadm ission to FIU because he sued TJU .

    116. Plaintiff was forced to disclose the events that happened at TJU that resulted in his

           dism issalin hisA M CA S application.

    117. These eventsare very controversialand drew attention to his application,and thusFIU,

           as partofholistic review ,m ost likely perform ed a google search of Plaintiff s nam e and

           on the firstpage ofthat search found outaboutPlaintiff's law suitagainstTJU under the

           A DA and Rehab A ct.

    118. A ltem atively, if the holistic review of his first application w as denied for a non-

           discrim inatol /non-retaliatov reason,the need to dem onstrate m ore m edicalm otivation

           and hllm nnism via additional voltm teering as pointed out to him by U CF'S school of

           m edicine,Plaintifffixedthisdeficitfrom hisinitialapplication.

    119. Plaintiffalso applied to theirgraduate certitk ate program to be able to show them he can

           academ ically handlethecotlrsework and to dem onstrate hisprofessionalism and m edical

           m otivation,butw as denied thatrequestasw ell.

    120. H e then sent a clarifying letter disclosing his past litigation against TJU and his

           application wasdenied again w ithoutany specitk explanation why.


                                                   15
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 16 of 17




           John D oes 1 through 5 are unidentified persons responsible for deciding and enforcing

           theretaliatory actsofFIU .

    122. FIU-BO T and John D oes 1 through 5 are retaliating againstPlaintiff in their derlialofhis

           applicationsto theirm edicalschoolalzd graduatecertificate progrnm and refusalto offer

           any reasonable accommodations thatwillhelp him overcome thisdenialdecision due to

           hisdisability.

    123. Tllis violation has resulted in a significant delay in Plaintiff s career as a physician

           scientist,lossofwages,lossofreputation,emotionaldistress,and financiallossesdueto

           application associated costs.

                            C O UN T VI - R ehab A ctA N TI-R ETA LIA TIO N

                                           Datto vs.FIU-BO T
    124. Plaintiff brings forth this action pursuant to the Rehabilitation A ct anti-retaliation

           regulation,29U.S.C.j7944a)(codifyingSection504).
    125. The Rehabilitation Act'santi-retaliation regulation,which incorporatesthe anti-retaliation

           provisionofTitleVloftheCivilRightsAct,providesthat'lnlorecipientorotherperson
           shallintim idate,threaten,coerce,or discrim inate againstany individual for the purposes

           ofinterferingwith anyrightorpdvilegesecuredby EtheActl,orbecausehehasmadea
           complaint, testified, assisted, or participated in any m nnner in an investigation,

           proceeding,orhearing...''34C.F.R.j100.7(e).
    126. FIU-BOT isarecipientoffederalfunds.

    127. FIU-BOT,as a whole,receives Federalfinancialassistance from federalgrants through

           the National Institutes of Health, Department of Defense,and other federal ftmding

           SOUCCCS.



                                                  16
Case 1:20-cv-20360-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 17 of 17




    128. The rem ainder of the allegations in support of this claim is the same as the ADA

          retaliation claim (!! 113-122)andPlaintiffincorporatesthem hereinbythisreference.
    129. Thisviolation oftheRehab Acthasresulted in a significantdelay in Plaintiffscareerasa

          physician scientist,loss of wages,loss ofreputation,em otionaldistress,and financial

          lossesdueto application associated costs.


                                         Prayer for R elief

    130. W HEREFORE,Plaintiff JeffreyPeterDatto,Ph.D.,requestsjudgmentinhisfavorand
          againstFIU-BOT (AllCounts)and Jolm Does l-5 (CountsI& V)fordamagesforthe
          m axim alnm ountallow ed by the A D A and Rehab Act,back pay,frontpay,com pensatory

          dnm ages,including,but not lim ited to,dam ages for mental anguish, loss of dignity,

          applicationcosts,andanyotherintangibleinjuries,punitivednmages,reasonableattorney
          fees,litigation expensesand costs,injunctivereliefwhich wouldallow Plaintifftohave
          an opportunity based on m erit to com plete his m edical education at FIU ,and Plaintiff

          alsorequestsany otherrelief,including additionalinjunctiverelief,thatthisCourtdeems
          appropriate.

                                                      Respectfully Subm itted,



                                                          '
                                                               $
          Date:1/28/2020
                                                       ef P.D atto,PIA.D .
                                                      Pro Se Plaintiff
                                                      3352 w 98thpj
                                                      Hialeah,FL 33018
                                                      (786)593-1271
                                                      JpDatto@ gmail.com
